Dismissed and Memorandum Opinion filed December 1, 2022.




                                      In The

                    Fourteenth Court of Appeals

                              NO. 14-22-00639-CV

                      DARRELL J. HARPER, Appellant

                                        V.
 HARRIS COUNTY TAX ASSESSOR-COLLECTOR AND ANN HARRIS
                   BENNETT, Appellees

                    On Appeal from the 295th District Court
                            Harris County, Texas
                      Trial Court Cause No. 2021-13792

                         MEMORANDUM OPINION

      This is an attempted appeal from an order of dismissal. Pursuant to chapter
11 of the Texas Civil Practice and Remedies Code, appellant Darrell J. Harper has
been declared a vexatious litigant and is therefore subject to the pre-filing order
under section 11.101. Tex. Civ. Prac. & Rem. Code §§ 11.101, 11.103.

      Under section 11.103(a), the clerk of this court may not file an appeal
presented by a vexatious litigant subject to a pre-filing order under section 11.101
unless the litigant obtains an order from the local administrative judge permitting
the filing or the appeal is from a pre-filing order entered under section 11.101
designating the person a vexatious litigant. Id. § 11.103(a) & (d). This is not an
appeal from a pre-filing order entered under section 11.101.

      Our record contains no indication appellant obtained permission to file this
appeal. On November 1, 2022, we notified appellant that the appeal would be
subject to dismissal without further notice unless appellant filed a copy of the order
from the local administrative judge permitting the filing of this appeal. See id. §
11.103(a). Appellant did not file a response. Because appellant has not provided
sufficient proof that he obtained permission to file this appeal from the local
administrative judge, we must dismiss this appeal.

      The appeal is ordered dismissed.

                                   PER CURIAM

Panel Consists of Chief Justice Christopher and Justices Wise and Hassan.




                                          2